By the Court.

Stephens, J.,
delivering the opinion.
The substance of this bill is, that there is no person who can make a title to the land, and that it would be inequita*652ble to enforce the collection of the notes without giving Davis the title, which was the consideration of the notes. The reply which Mrs. Carter makes in her answer is, that there is a person who can make the title, and that she is that person; or rather, her reply is, that she has already made it. We have no hesitation in saying that the reply is a good one, and that the injunction ought to have been dissolved. She not only states that she is a person authorized to make the title, but she shows her authority — letters of administration on the estate of the obligor, granted in the State of Florida. Our Act of 1850, (Cobb’s Dig., 518), authorizes the administrator of a deceased vendor of land, with bond for title, to make a deed to the vendee, whenever judgment for the purchase-money shall be obtained. Now, whenever this administratrix obtains judgment on these notes, the deed which she has already made will become a perfect title under this statute. It makes no difference that she is a foreign administratrix, for another Act of the same year, (Cobb’s Dig., 341), gives her, as the foreign administratrix of a citizen of Florida, who died there, the right to sue on any cause of action which he had in this State at the time of his death, and to use all the common law and statutory remedies which are of force in this State, and applicable to the case.
Judgment reversed.